Citation Nr: 9909147	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hallux valgus 
and bilateral claw toe deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to May 
1967.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for bilateral hallux valgus and bilateral claw toe 
deformity was denied.

The Board remanded this claim for further development in May 
1997, noting that seventy-five pages referenced as having 
been sent in by the veteran's treating physician, Larry J. 
Kipp, D.P.M., Ph.D., F.A.C.F.A.S., were not of record and 
that records sent in by another private physician, Allan W. 
Rothschild, D.P.M., referenced a patient other than the 
veteran.  The record demonstrates that the RO attempted to 
comply with the provisions of the Remand.  The RO asked the 
veteran to again identify his health care providers and re-
requested records of Dr. Kipp and Dr. Rothschild.  The 
veteran responded that there were no other doctors or 
records, other than the ones already provided.  Dr. 
Rothschild responded that he no longer had the veteran's 
records.  Dr. Kipp submitted several statements referencing 
enclosed additional evidence, but neglected to enclose the 
records.  The RO sent Dr. Kipp another request for records 
and a reminder to send the referenced enclosures, to no 
avail.  Consequently, the Board concludes that the RO has 
complied with the terms of the May 1997 Remand.


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between a current bilateral foot disability and injury or 
disease incurred or aggravated during the veteran's active 
service.   



CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hallux valgus and bilateral claw toe deformity is not well-
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has determined that the three-prong analysis of well-
groundedness presented in Caluza, supra, applies also to 
claims of entitlement to presumptive service connection based 
on aggravation, in addition to applying to direct service 
connection claims.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (finding a claim of entitlement to service connection, 
based upon aggravation pursuant to 38 C.F.R. § 3.306, not to 
be well-grounded).

The veteran asserts that his current bilateral foot 
disabilities are the result of inservice aggravation of pre-
existing bilateral foot disabilities.  To this end he has 
provided competent medical evidence demonstrating that he 
does currently suffer from bilateral foot disabilities, 
described by his treating physician, Dr. Kipp, in an August 
1997 statement as

1) Forefoot dysplasia right and left foot 
with arthrofibrosis of the first MPJ.  
This has underwent (sic) arthroplasty, 
implant arthroplasty and fusion first MPJ 
bilateral.  2) Degenerative joint disease 
of the metatarsal phalangeal joints, 
proximal interphalangeal joints and 
distal interphalangeal joints of the 
entire right and left foot.  
3) Contractures of long extensor and 
flexor tendons and capsule digits 1, 2, 
3, 4 and 5 right and left.  4) Severe 
limitation of range of motion 2, 3, 4 and 
5 digits bilaterally (first MPJ fused).  
5) Capsulitis metatarsal phalangeal joint 
area 2, 3, 4 and 5 bilateral with 
associated degenerative joint disease.  
6) Heel spur deformity with contracture 
of plantar fascia and surrounding 
musculature status post-surgical.  
7) Muscle spasms of calf, thigh and low 
back.  8) Secondary peripheral vascular 
disease.  9) Secondary low back pain.  
10) Abnormal gait.

In addition, the veteran's statements are competent evidence 
of injury to his feet while on active duty for the purposes 
of well-grounding his claim.  However, his claim must fail as 
he has not proffered any competent medical evidence 
demonstrating that his current disabilities are linked to an 
injury or disease incurred in or aggravated by service.

The claim is not well-grounded because the record does not 
contain competent medical evidence of an nexus between the 
reported inservice injury and the currently manifested 
bilateral foot disabilities.  The record contains several 
statements from Dr. Kipp.  In an August 1995 statement, he 
expressed the opinion that the veteran's "condition is 
directly work-related" without specifying the work.  Dr. 
Kipp submitted another statement in August 1997, in which he 
stated specifically that the veteran's serious deformities of 
both feet "were directly related to his work duties with the 
Postal Service.  This involved lifting of packages, standing, 
stepping, turning, twisting and walking."  Finally, in July 
1998, Dr. Kipp proffered a third statement in which he 
reported having reviewed the veteran's service medical 
records and expressed the opinion that the veteran had bone 
and joint deformities of the feet when he entered military 
service, but that his military duties aggravated the 
condition to a point that the symptoms and functional status 
were so severe that he was discharged as he was unable to 
perform his military duties.  Dr. Kipp did not, however, 
indicate that the current bilateral foot problems are 
etiologically linked to this inservice aggravation.  

The evidentiary record is bereft of any medical expert 
opinion or medical evidence linking the veteran's currently 
manifested bilateral foot disabilities to any inservice 
injury to his feet or aggravation of a pre-existing bilateral 
foot disorder.  The veteran has presented his own statements 
regarding the cause of his bilateral foot disabilities.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and cause of his 
bilateral foot disabilities, or their etiologic relationship 
to service.  Consequently, his statements are credible with 
regard to his subjective complaints and his history; but they 
do not constitute competent medical evidence for the purposes 
of showing a nexus between current complaints and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no competent evidence to 
establish a nexus between his current bilateral foot 
disabilities and any bilateral foot injury or disease 
incurred or aggravated during service, his claim for service 
connection for bilateral hallux valgus and bilateral claw toe 
deformity is not well-grounded.  38 U.S.C.A. § 5107(a); 
Caluza, 7 Vet. App. at 506.  Chelte, 10 Vet. App. at 271.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1996).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statements of the case, which explained the reasons for 
denial.  Also, by this decision, the Board informs the 
veteran of the type of evidence needed to make his claims 
well-grounded.

The Board notes that the veteran has identified certain 
records of treatment by Dr. Kipp that have not been obtained.  
However, the RO has made numerous attempts to obtain these 
records, to no avail.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  

If the claimant has not presented a well-grounded claim, 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In the February 1998 written presentation to 
the Board, the appellant's representative has argued that the 
Board should determine whether the RO has followed "the 
M21-1 substantive rules requiring that full development of 
all claims be undertaken prior to the well grounded 
determination."  The representative requested that the Board 
remand the appeal if the Board finds that the RO did not 
follow the specified provisions of M21-1.  This manual is not 
supposed to be a substantive rule, see Fugere v. Derwinski, 1 
Vet. App. 103, 106 (1990), and the representative has not 
cited to a court decision that holds that the cited portions 
of M21-1 are substantive rules.  Consequently, there appears 
to be no basis upon which to comply with the representative's 
request in this regard.


ORDER

The veteran's claim for entitlement to service connection for 
bilateral hallux valgus and bilateral claw toe deformity is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

- 7 -


- 2 -


